Citation Nr: 1624275	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-33 635	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.  The Board then remanded the claim for additional development in August 2015.  Following completion of that development, the Board denied the claim in a March 2016 decision.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, the Board issued a decision denying the Veteran's claim on March 22, 2016.  That same day, additional documents were scanned into the Veteran's electronic claims file.  These documents had been received by VA prior to the Board's decision, but not associated with the file until after the decision was completed.  They include a change in representation, as well as a request for the Board to wait the full 90 days from February 20, 2016, the day the Veteran was notified that his case had returned to the Board, to allow for the submission of additional evidence and/or argument.

Accordingly, the March 22, 2016, Board decision addressing the issue of entitlement to service connection for hypertension is vacated.



	                        ____________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




